DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a subtraction element” in claim 13;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
After reviewing the specification, the subtraction element is not defined. 

Claim Rejections - 35 USC § 112
112 1st Statement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
Claims 14-16 are rejected by dependency to claim 13. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the claim recites the claim limitation “subtraction element” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The limitation recites a functional term in “subtraction” alongside a generic placeholder of “element” which fails to define the structure which constitutes the subtraction element thereby rendering the claim indefinite as it is unclear what structure performs the function of the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 14-16 are rejected based on their dependency to claim 13. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,243,016. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 2, US 11,243,016 teaches a controller for a refrigeration system (claim 1, line 1, line 18) that comprises a subcooler configured to provide subcooling for a liquid refrigerant flowing through a first side of the subcooler by transferring heat from the liquid refrigerant to a gas refrigerant flowing through a second side of the subcooler (claim 1, lines 1-6), 
the controller comprising: a processing circuit comprising one or more processors and memory, the processing circuit configured to perform operations comprising: 
calculating a superheat of a gas refrigerant exiting the second side of a subcooler based on a measured temperature and a measured pressure of the gas refrigerant (claim 1, lines 17-20); 
comparing the calculated superheat to a superheat threshold; in response to a determination that the calculated superheat is less than the superheat threshold (claim 1, lines 21-22), 
closing a single expansion valve located at an inlet of the second side of the subcooler to increase the superheat of the gas refrigerant to at or above the superheat threshold (claim 1, lines 23-27); and 
in response to a determination that the calculated superheat is equal to or greater than the superheat threshold (claim 1, lines 27-33), 
operating the single expansion valve to regulate a temperature of a subcooled liquid refrigerant exiting the first side of the subcooler to a subcooled liquid temperature setpoint while maintaining the superheat of the gas refrigerant at or above the superheat threshold (claim 1, lines 27-33).  

Regarding claim 3, US 11,243,016 teaches the controller of claim 2, wherein the processing circuit is configured to perform operations comprising: receiving the measured temperature and the measured pressure of the gas refrigerant from a gas temperature sensor and a gas pressure sensor, respectively, located along a fluid conduit coupled to an outlet of the second side of the subcooler and configured to receive the gas refrigerant exiting the subcooler (claim 1, lines 11-15, claim 2).  

Regarding claim 4, US 11,243,016 teaches the controller of claim 2, wherein the processing circuit is configured to perform operations comprising: receiving the measured temperature and the measured pressure of the gas refrigerant from a gas temperature sensor and a gas pressure sensor, respectively, positioned within the second side of the subcooler (claim 1, lines 11-15, claim 2).    

Regarding claim 5, US 11,243,016 teaches the controller of claim 2, wherein the operation of closing the single expansion valve comprises: completely closing the single expansion valve to completely stop a flow of the gas refrigerant through the subcooler; or partially closing the single expansion valve to reduce the flow of the gas refrigerant through the subcooler (claim 7).  
Regarding claim 6, US 11,243,016 teaches the controller of claim 2, wherein the processing circuit comprises: 
a valve controller configured to perform operations comprising operating the single expansion valve (claim 4); 
a feedback controller configured to perform operations comprising: generating a valve position signal; and providing the valve position signal to the valve controller (claim 4); and 
a comparator configured perform operations comprising comparing the calculated superheat to a superheat threshold and provide a valve close signal to the valve controller in response to a determination that the calculated superheat is less than the superheat threshold (claim 4).  

Regarding claim 7, US 11,243,016 teaches the controller of claim 6, wherein the valve controller is configured to perform operations comprising: operating the single expansion valve using the valve position signal when the valve close signal is not provided by the comparator; and overriding the valve position signal with the valve close signal when the valve close signal is provided by the comparator, the valve close signal causing the single expansion valve to close (claim 5).  

Regarding claim 8, US 11,243,016 teaches the controller of claim 6, wherein the feedback controller is configured to perform operations further comprising: generating the valve position signal based on a difference between the temperature of the subcooled liquid refrigerant and the subcooled liquid temperature setpoint (claim 6).  

Regarding claim 9, US 11,243,016 teaches the controller of claim 6, wherein the operation of calculating a superheat of the gas refrigerant based on the measured temperature and measured pressure of the gas refrigerant comprises: 
receiving a value of the temperature of the gas refrigerant from a gas temperature sensor; receiving a value of the measured pressure of the gas refrigerant from a gas pressure sensor (claim 10); 
determining a boiling point of the gas refrigerant at the value of the measured pressure the gas refrigerant; and calculating an amount of superheat by subtracting the boiling point of the gas refrigerant from the value of the temperature of the gas refrigerant (claim 10).  

Regarding claim 10, US 11,243,016 teaches the controller of claim 9, wherein the operation of determining the boiling point of the gas refrigerant comprises inputting the value of the measured pressure of the gas refrigerant into a function or a lookup table (claim 11).  

Regarding claim 11, US 11,243,016 teaches the controller of claim 6, wherein the feedback controller comprises at least one of a proportional-integral controller, a proportional-integral-derivative controller, a pattern recognition adaptive controller, a model recognition adaptive controller, or a model predictive controller (claim 12).  

Regarding claim 12, US 11,243,016 teaches the controller of claim 6, wherein the processing circuit is configured to perform operations comprising receiving a measured temperature of the subcooled liquid refrigerant at an outlet of the first side of the subcooler from a subcooled liquid temperature sensor (claim 13).  

Regarding claim 13, US 11,243,016 teaches the controller of claim 12, wherein the processing circuit further comprises a subtraction element (claim 14).  

Regarding claim 14, US 11,243,016 teaches the controller of claim 13, wherein the processing circuit is configured to perform operations comprising: receiving a value of the temperature of the subcooled liquid refrigerant from the subcooled liquid temperature sensor; calculating an error signal from the value of the temperature of the subcooled liquid refrigerant; and transmit the error signal to the feedback controller (claim 15).  

Regarding claim 15, US 11,243,016 teaches the controller of claim 14, wherein the operation of calculating an error signal from the value of the temperature of the subcooled liquid refrigerant comprises subtracting the value of the temperature of the subcooled liquid refrigerant from a subcooled liquid temperature setpoint by the subtraction element (claim 16).  

Regarding claim 16, US 11,243,016 teaches the controller of claim 15, wherein the operation of generating the valve position signal and providing the valve position signal to the valve controller by the feedback controller comprises: receiving the error signal from subtraction element; and generating the valve position signal that drives the error signal toward zero (claim 17).  

Regarding claim 17, US 11,243,016 teaches the controller of claim 6, wherein the processing circuit is configured to perform operations comprising, when the comparator is not providing the valve close signal, generating a control signal for the single expansion valve by the valve controller using the valve position signal from feedback controller (claim 18).  

Regarding claim 18, US 11,243,016 teaches the controller of claim 6, wherein the processing circuit is configured to perform operations comprising, when the valve controller passes the valve position signal from feedback controller to the single expansion valve in the absence of the valve close signal from comparator, controlling a position of the single expansion valve by the feedback controller (claim 19).  

Regarding claim 19, US 11,243,016 teaches the controller of claim 6, wherein the processing circuit is configured to perform operations comprising, in the absence of the valve close signal from the comparator, valve controller is configured to operate the single expansion valve with the valve position signal received from feedback controller or a valve command signal received from a manual override (claim 20).  

Regarding claim 22, the Examiner takes official notice that the use of CO2 as refrigerant is known in the art. 

Allowable Subject Matter
Claims 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763